TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 2, 2019



                                     NO. 03-18-00067-CV


                                  Brandi K Stokes, Appellant

                                                v.

                                 Christopher Corsbie, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order signed by the trial court on January 18, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.